Citation Nr: 1620416	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the first element under Shedden, a present disability, is met.  

The Veteran was afforded a VA examination in September 2011 by a fee basis provider, and the examination report appears to have been a form on which the examiner selected pre-filled responses.  Under the section, "Chief complaint and pertinent service history," the examiner marked the options for both hearing loss and tinnitus.  However, under "History of noise exposure," for tinnitus, the examiner only marked the option, "No," and provided no further information.  The examiner later marked the statement, "Veteran stated the he does not have any ringing, humming or buzzing in his ears.  He denies tinnitus."  Again, no further information was provided.

In his written statements, the Veteran contends that while he does not specifically experience a "ringing," "humming," or "buzzing" in his ears, he does experience more of a "whooshing" or "roaring" sound, similar to what you might hear when you hold a seashell up to your ear.  See March 2012 substantive appeal; January 2012 notice of disagreement.  

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Along with his substantive appeal, the Veteran submitted a copy of a page from what appears to be a medical treatise discussing middle and inner ear disorders, which defines tinnitus as "noise originating in the ear rather than in the environment," and that "[t]he noise may be a buzzing, ringing, roaring, whistling, or hissing in the ears."  Dorland's Illustrated Medical Dictionary defines tinnitus as, "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32d ed. 2012).

Accordingly, the Board affords more weight of probative value to the Veteran's competent descriptions of a whooshing or roaring noise in his ears than to the September 2011 VA examiner's marking of a pre-filled response stating the Veteran did not report ringing, humming, or buzzing.  As tinnitus has been defined as a subjective noise to include a roaring or a whistling, as discussed above, the Board affords the Veteran the benefit of the doubt, and finds the evidence of record does establish a present disability of tinnitus.

The second Shedden element is also met.  During his active duty service, the Veteran's primary specialty was 11C10, or Indirect Fire Crewman.  See DD Form 214.  On his December 1972 separation examination report, the Veteran listed his specialty as 11C10, which he characterized as Infantry Mortars.  See also July 2011 claim.  The Veteran contends he was exposed to rifle, artillery, and mortar fire in the mortar pit or at the rifle range, and that his only ear protection was rubber ear plugs.  See September 2011 Veteran statement; September 2011 VA examination report; July 2011 claim.  As such, the Board finds the Veteran was exposed to noise during service.  See also February 2012 statement of the case (conceding in-service noise exposure).

As to the third Shedden element, the Veteran contends that he has experienced this "whooshing" sound since service.  The Veteran has reported that he has experienced the whooshing or roaring in his ears beginning during, and continuously since, his active duty service.  See March 2012 substantive appeal; January 2012 notice of disagreement.  As discussed above, the Veteran is competent to testify as to this observed symptom.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience tinnitus during service, and that he has experienced tinnitus since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


